DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the phrase “board for a flight.”  The phrase fails to particularly point out whether passengers are already boarded for the flight or are about to be boarded for the flight.  Examiner interprets the phrase to mean those that are in the process of being boarded. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


*Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).*
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 15: Ineligible.
The claim recites a series of steps. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).
The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of downloading and installing a client application on processor-controlled passenger devices within the aircraft and/or providing, to the processor-controlled passenger devices. access to one or more web services; downloading and installing a flight-attendant application on processor-controlled transportation-personnel devices within the aircraft and/or providing, to the processor-controlled transportation-personnel devices, access to one or more web services: installing an on-board hub-and-server component within the aircraft to interconnect the processor-controlled passenger devices and processor-controlled transportation-personnel devices with one another and with STS applications and services that execute within the on-board hub- and-server component and that are, in turn, interconnected with a remote distributed STS backend application; and installing and launching the distributed STS backend application on one or more remote cloud-computing facilities.  In other words, the claim describes a process for downloading and installing a web application on an aircraft between a passenger and attendant for airplane seating.  These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind or via manual human activity, but for the recitation of generic computer components.  That is, other than reciting “by a classical computer,” nothing in the claim precludes the limitations from practically being performed in the human mind or by organizing human activity.  These limitations are mental processes or organizing human activities (Step 2A1-Yes).
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a computer to perform the steps. The processor-controlled passenger device, client and flight-attendant applications, processor-controlled transportation-personnel device, hub-and-server component, STS application, remote distributed STS backend application, and cloud-computing facility (computer) in the steps are recited at a high level of generality.  These generic computer limitations are no more than mere instructions to apply the exception using generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements of (processor-controlled passenger device, client and flight-attendant applications, processor-controlled transportation-personnel device, hub-and-server component, STS application, remote distributed STS backend application, and cloud-computing facility) in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.
The analysis above applies to all statutory categories of the invention including claims 1.  Furthermore, the dependent claims 2-14, and 16-20 do not resolve the issues raised in the independent claim 8. 
Claim 2 recites the semi-automated, distributed service-and-transaction system of claim 1 wherein the on- board hub-and-server component comprises one or more hub-and-server systems.  These limitations are also part of the abstract idea identified in claim 1, and the additional elements are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
Claim 3 recites the semi-automated, distributed service-and-transaction system of claim 2 wherein each hub-and-server system interfaces to a subset, the processor-controlled passenger devices and a subset of the processor-controlled transportation-personnel devices.  These limitations are also part of the abstract idea identified in claim 1, and the additional elements of are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
Claim 4 recites, the semi-automated, distributed service-and-transaction system of claim 2 wherein, when a hub-and-server system fails, the workload executed by the failed hub-and-server system is distributed among the remaining hub-and-server systems in the on-board hub-and-server component.  These limitations are also part of the abstract idea identified in claim 1, and the additional elements are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
Claim 5 recites, the semi-automated, distributed service-and-transaction system of claim 2 wherein each hub-and-server system includes multiple batteries or other power supplies. allowing the hub-and-server system to fail over to an unexhausted battery or power supply when the battery or other power supply from which current is being drawn is exhausted.  These limitations are also part of the abstract idea identified in claim 1, and the additional elements are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
Claim 6 recites the semi-automated. distributed service-and-transaction system of claim 1 wherein the STS applications and services executing within the on-board hub-and-server component, in cooperation with web browsers and/or client applications executing on passenger devices, provide: menu services, advertising services: seat-upgrade services; requesting services for requesting services from transportation personnel: entertainment services; and information services.  These limitations are also part of the abstract idea identified in claim 1, and the additional elements are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
Claim 7 recites the semi-automated, distributed service-and-transaction system of claim 1 further comprising: a distributed database maintained within the remote cloud-computing facility: and local extensions of the distributed database within the on-board hub-and-server components.  These limitations are also part of the abstract idea identified in claim 1, and the additional elements are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
Claim 8 recites the semi-automated, distributed service-and-transaction system of claim I wherein the service-and-transaction system provides service-and-transaction facilities to passengers within aircraft and wherein the transportation personnel include flight attendants.  These limitations are also part of the abstract idea identified in claim 1, and the additional elements are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
Claim 9 recites The semi-automated, distributed service-and-transaction system of claim 8 wherein the distributed service-and-transaction system provides a seat-upgrade service that allows unoccupied seats within an aircraft to be distributed among passengers board for a flight when no further passengers can board the aircraft.  These limitations are also part of the abstract idea identified in claim 1, and the additional elements are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
Claim 10 recites the semi-automated, distributed service-and-transaction system of claim 9 wherein, when the seat-upgrade service is launched, one or more flight attendants receive a request for empty-seat identification on their transportation-personnel devices.  These limitations are also part of the abstract idea identified in claim 1, and the additional elements are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
Claim 11 recites when one or more of the STS application receive and compile empty-seat information provided by flight attendants following launch of the seat-upgrade service, one or more of the STS application transmit seat-upgrade notifications to passenger devices. These limitations are also part of the abstract idea identified in claim 1, and the additional elements are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
Claim 12 recites the semi-automated, distributed service-and-transaction system of claim 9 wherein, when a passenger requests a seat change in response to receiving a seat-change notification. a seat-change request is transmitted by the passenger's device to one or more of the STS applications, the one or more of the STS applications determine whether or not the seat-change request can be satisfied, and when the seat-change request can be satisfied, the one or more of the STS applications transmit a seat-change notification to one or more transportation-personnel devices.  These limitations are also part of the abstract idea identified in claim 1, and the additional elements are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
Claim 13 recites The semi-automated, distributed service-and-transaction system of claim when a flight attendant receives a seat-change notification from an STS application, the flight attendant navigates to a passenger identified in the seat-change notification, conducts a seat-upgrade transaction with the passenger via the flight-attendant's transportation-personnel device and one or more of the STS applications, and transmits a seat-change-transaction-completion notice, via the flight-attendant's transportation-personnel device, to one or more of the STS applications.  These limitations are also part of the abstract idea identified in claim 1, and the processor and database are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
Claim 14 recites the semi-automated, distributed service-and-transaction system of claim 9 wherein, when one or more of the STS applications receive a seat-change-transaction-completion notice from a flight-attendant's transportation-personnel device, the one or more STS applications update the local database to reflect the seat change and transmit an authorization message to the flight- attendant's transportation-personnel device.  These limitations are also part of the abstract idea identified in claim 1, and the additional elements are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
Claim 16 recites the method of claim 15 wherein the on-board hub-and-server component comprises one or more hub-and-server systems.  These limitations are also part of the abstract idea identified in claim 15, and the additional elements are as addressed in the Steps 2A2 and B in the claim 15 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 15, supra.
Claim 17 recites the method of claim 16 wherein each hub-and-server system interfaces to a subset of the processor-controlled passenger devices and a subset of the processor-controlled transportation- personnel devices.  These limitations are also part of the abstract idea identified in claim 15, and the additional elements are as addressed in the Steps 2A2 and B in the claim 15 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 15, supra. 
Claim 18 recites the method of claim 16 wherein, when a hub-and-server system fails, the workload executed by the failed hub-and-server system is distributed among the remaining hub-and-server systems in the on-board hub-and-server component. These limitations are also part of the abstract idea identified in claim 15, and the additional elements are as addressed in the Steps 2A2 and B in the claim 15 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 15, supra.
Claim 19 recites the method of claim 16 wherein each hub-and-server system includes multiple batteries or other power supplies, allowing the hub-and-server system to fail over to an unexhausted battery or power supply when the battery or other power supply from which current is being drawn is exhausted.  These limitations are also part of the abstract idea identified in claim 15, and the additional elements are as addressed in the Steps 2A2 and B in the claim 15 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 15, supra.
Claim 20 recites the method of claim 15 wherein the STS applications and services executing within the on-board hub-and-server component, in cooperation with web browsers and/or client applications executing on passenger devices, provides: menu services; advertising services: seat-upgrade services; requesting services for requesting services from transportation personnel: entertainment services: and information services.  These limitations are also part of the abstract idea identified in claim 15, and the additional elements are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 15, supra.
Accordingly, claims 1-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 6, 7, 8, 15, 16, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 20200342040), in view of Panegro (CA 3090157). 
Adams discloses a semi-automated, distributed service-and-transaction system (STS) (See Fig. 1, 102, 110, 112, 120, 114, and 118 serve as the system) comprising: 
processor-controlled passenger devices that each provide an execution environment for a client application or web browser (114; 102 on 114; 114 communicates with 110; Fig. 8 and 9, Client applications deployed on cell phone): 
an on-board hub-and-server component installed within a transportation vehicle that interconnects the processor-controlled passenger devices (onboard entertainment server; Para. 130, Onboard access to network 120 provided during transit by network connection 118 through onboard interface server) with one another and with STS applications and services executing on the on-board hub-and-server component that are in turn, interconnected with a remote STS backend application (Fig. 4, Para. 130); 
Adams fails to disclose a remote cloud-computing facility that provides a distributed execution environment for the STS backend application. However, Panegro discloses a remote cloud-computing facility that provides a distributed execution environment for the STS backend application (102, on cloud-based network 124 to communicate with 116).
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Adams with the cloud facility of Panegro.  Doing so allows the airplane to communicate with land, and not have to store information on the plane, which might overwhelm the storage capacity and efficiency on-board. 
Adams also fails to disclose directly the use of a processor-controlled transportation-personnel device.  
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Adams with a personal controlled transportation device. Doing so allows the stewardess and operators of the plane to push necessary information to those on the airplane of information they want them to see, including advertisements, emergency announcements, entertainment games, etc. 
Regarding claim 2, modified Adams fails to disclose the on- board hub-and-server component comprises one or more hub-and-server systems.
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Adams with an additional hub-and-server component as it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In Re Harza). 
Regarding claim 4, modified Adams fails to disclose when a hub-and-server system fails, the workload executed by the failed hub-and-server system is distributed among the remaining hub-and-server systems in the on-board hub-and-server component.
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Adams with the balancing distribution of server workload.  Doing so ensures that each individual server does not suffer from outage for being overworked, and ensures greater technological efficiency in energy and output. 
Regarding claim 5, modified Adams fails to disclose wherein each hub-and-server system includes multiple batteries or other power supplies, allowing the hub-and-server system to fail over to an unexhausted battery or power supply when the battery or other power supply from which current is being drawn is exhausted.
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Adams with the ability of a battery to exhaust to a battery that has more power supply, so as to prevent the system from crashing or using up too much of one battery versus another battery. 
Regarding claim 6, modified Adams discloses wherein the STS applications and services executing within the on-board hub-and-server component, in cooperation with web browsers and/or client applications executing on passenger devices, provide: menu services, advertising services: seat-upgrade services; requesting services for requesting services from transportation personnel: entertainment services; and information services (Adams, throughout, providing entertainment services).
Regarding claim 7, modified Adams fails to disclose a distributed database maintained within the remote cloud-computing facility: and local extensions of the distributed database within the on-board hub-and-server components.
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Adams with the tables of a database and a database maintained at a cloud computing facility. Doing so enables information collected by users to be stored in a safe location, as well as allows information to be used for later purposes and stored efficiently. 
Regarding claim 8, modified Adams discloses distributed service-and-transaction system of claim I wherein the service-and-transaction system provides service-and-transaction facilities to passengers within aircraft (Adams, passengers use services throughout aircraft), but fails to disclose where the transportation personnel include flight attendants.
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Adams with the flight attendants.  Doing so enables the plane to be effectively flown while taking care of the people in the cabin, and planes generally fly with flight attendants.  
Regarding claim 15,  Adams discloses method that provides services and transactions to passengers within an aircraft (See Fig. 1, 102, 110, 112, 120, 114, and 118 serve as the system), the method comprising: 
downloading and installing a client application on processor-controlled passenger devices within the aircraft (114; 102 on 114; 114 communicates with 110; Fig. 8 and 9, Client applications deployed on cell phone) and/or providing, to the processor-controlled passenger devices, access to one or more web services; 
an on-board hub-and-server component within the aircraft to interconnect the processor-controlled passenger devices and processor-controlled transportation-personnel devices with one another and with STS applications and services that execute within the on-board hub- and-server component (onboard entertainment server; Para. 130, Onboard access to network 120 provided during transit by network connection 118 through onboard interface server)
Adams fails to disclose a remote cloud-computing facility that provides a distributed execution environment for the STS backend application. However, Panegro discloses a remote cloud-computing facility that provides a distributed execution environment for the STS backend application (102, on cloud-based network 124 to communicate with 116).
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Adams with the cloud facility of Panegro.  Doing so allows the airplane to communicate with land, and not have to store information on the plane, which might overwhelm the storage capacity and efficiency on-board. 
Adams also fails to disclose directly the use of a processor-controlled transportation-personnel device.  
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Adams with a personal controlled transportation device. Doing so allows the stewardess and operators of the plane to push necessary information to those on the airplane of information they want them to see, including advertisements, emergency announcements, entertainment games, etc. 
Adams also fails to disclose downloading and installing various applications.
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Adams with downloading and installing the applications.  Doing so enables the user to use the applications being deployed on the various systems, such as the Ipad, mobile phone, system control panel, etc. 
Regarding claim 16, modified Adams fails to disclose the on- board hub-and-server component comprises one or more hub-and-server systems.
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Adams with an additional hub-and-server component as it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In Re Harza). 
Regarding claim 18, modified Adams fails to disclose when a hub-and-server system fails, the workload executed by the failed hub-and-server system is distributed among the remaining hub-and-server systems in the on-board hub-and-server component.
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Adams with the balancing distribution of server workload.  Doing so ensures that each individual server does not suffer from outage for being overworked, and ensures greater technological efficiency in energy and output. 
Regarding claim 19, modified Adams fails to disclose wherein each hub-and-server system includes multiple batteries or other power supplies, allowing the hub-and-server system to fail over to an unexhausted battery or power supply when the battery or other power supply from which current is being drawn is exhausted.
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Adams with the ability of a battery to exhaust to a battery that has more power supply, so as to prevent the system from crashing or using up too much of one battery versus another battery. 
Regarding claim 20, modified Adams discloses wherein the STS applications and services executing within the on-board hub-and-server component, in cooperation with web browsers and/or client applications executing on passenger devices, provide: menu services, advertising services: seat-upgrade services; requesting services for requesting services from transportation personnel: entertainment services; and information services (Adams, throughout, providing entertainment services).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 20200342040), in view of Panegro (CA 3090157), as applied to claim 8, further in view of Zises (US 20150242888). 
Regarding claim 9, modified Adams fails to disclose a distributed service-and-transaction system of claim 8 wherein the distributed service-and-transaction system provides a seat-upgrade service that allows unoccupied seats within an aircraft to be distributed among passengers board for a flight when no further passengers can board the aircraft.  However, Zises discloses a real-time upgrade system that allows a passenger to upgrade (Fig. 7, Para. 84, User at location 706 with available seats at 708 for upgrade). 
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Adams with the reservation upgrade system of Zises.  Doing so allows the airplane to be more efficient in using all available seating, and permits passengers to choose seats more to their liking. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 20200342040), in view of Panegro (CA 3090157) and Zises, as applied to claim 9, further in view of Sankrithi (US 20210027209). 
Regarding claim 10, modified Adams fails to disclose when the seat-upgrade service is launched. one or more flight attendants receive a request for empty-seat identification on their transportation-personnel devices.  However, discloses an application that can communicate to a crew to reconfigure seating based on communication (Para. 23, 43 and 45; describing communication to a crew based on seating configuration controls).
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Adams with the seat re-configuration of Sankrithi.  Doing so ensures that seating is maximize searing and maintain efficiency 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Allen US 7519014, 6/2007, discloses ground to airborne based communication. 
Lacey US 20160098577, 5/2016, discloses a hub-server that can work with an airplane (Para. 27).
Shields US 9665998, 5/2017, CPC G07C, discloses a real-time update system for seat upgrades to a flight. 
Messier US 20130268303, 10/2013, discloses a seat upgrade system for passengers on an aircraft. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M DUCK whose telephone number is (469)295-9049.  The examiner can normally be reached on MON-FRI: 8AM – 5 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

	/BRANDON M DUCK/               Examiner, Art Unit 3698